Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 1-3, 6, 8, and 9 in the reply filed on 8 Apr. 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10, 14-16, 19-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made in the reply filed on 8 Apr. 2021, and for the reasons mentioned above, is being treated as an election without traverse.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa (WO 2014/069377, published 08 May 2014, hereinafter Tsunekawa) in view of Aoki et al. (JP H05/51542 A, published 02 Mar. 1993, hereinafter Aoki).
Note: Text references to Tsunekawa are based on the corresponding US patent document: US Patent Application 2015/0293390, published 15 Oct. 2015.
Regarding claims 1-3, 6, and 8-9, Tsunekawa teaches an optical laminate for an in-cell touch panel liquid crystal element (Abstract) comprising a second conductive layer (surface protective layer) (Item 12), a first conductive layer (conductive layer) (Item 11), and a phase difference plate (substrate film) (Item 2 of Figure 1 and paragraphs 0242-0248).  
It is the examiner’s position that the second conductive layer constitutes a protective layer, as claimed, since no other characteristics of the protective layer are claimed.
Tsunekawa teaches that the surface resistivity of the second conductive layer (protective layer) is in the range of 1.0x108 [Symbol font/0x57]/[Wingdings font/0xA8] to 2.0x109 [Symbol font/0x57]/[Wingdings font/0xA8] (paragraph 0119).  Tsunekawa teaches the ¼ wavelength phase difference film is made of cycloolefin-based polymer (paragraph 0069).  Tsunekawa teaches that the conductive layer is composed of a conducting agent, such as fine metal particles, and a binder resin (paragraphs 0088-0089) and the binder resin is an ionizing radiation curable resin (paragraph 0097).  Tsunekawa teaches his ¼ wavelength phase difference film has a thickness of 20 to 50 [Symbol font/0x6D]m (paragraph 0077), the combined thickness of the two conductive layers (surface protective layer and conductive layer) is 0.1 to 10 [Symbol font/0x6D]m (paragraph 0121), and the ratio of the thicknesses of the second conductive layer (surface protective layer) to the first conductive layer is 1.5 to 50 (paragraph 0122). 

Tsunekawa does not disclose the standard deviation of the surface resistivity.
However, given that the average value can be 1.0x108 [Symbol font/0x57]/[Wingdings font/0xA8], it is the examiner’s position that the standard deviation would be less than 5 times the average value, and therefore, be within the claimed range.
Tsunekawa does not disclose his ionizing radiation curable resin has an alicyclic structure in the molecule.
Aoki teaches an ultraviolet curable coating composition comprising at least 5 wt.% of an alicyclic (meth)acrylic compound (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the composition taught by Aoki as the ionizing radiation curable resin of Tsunekawa, which is laminated to Tsunekawa’s ¼ wavelength phase difference film, which is made of cycloolefin-based polymer.  Aoki teaches that his composition adheres to cyclic polyolefin resin well and does not impair the excellent optical and heat resistance properties of a cyclic polyolefin resin (paragraph 0001).
Tsunekawa in view of Aoki does not disclose the ratio of the surface resistivity after and before the laminate being held at 80⁰C for 250 hours nor the rates of elongation of the optical laminate and the substrate film at 150⁰C.
However, given the laminate of Tsunekawa in view of Aoki is composed of the same materials in each layer, has the same ratio of substrate thickness to laminate thickness, and has the same surface resistivity measured on the second conductive layer/surface protection layer .

Claims 1-2, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (JP 2014/002520 A, published 09 Jan. 2014, hereinafter Wada) in view of Hosaka et al. (JP H05/306378, published 19 Nov. 1993, hereinafter Hosaka) and further in view of Tsunekawa (WO 2014/069377, published 08 May 2014, hereinafter Tsunekawa) and further in view of Akatani (JP 2013/242692 A, published 05 Dec. 2012, hereinafter Akatani).  .
Note: Text references to Tsunekawa are based on the corresponding US patent document: US Patent Application 2015/0293390, published 15 Oct. 2015.
Regarding claims 1-3 and 8-9, Wada teaches a transparent touch panel (Abstract) with a protective layer (Item 3), a conductive layer (Item 12), and a transparent substrate layer (Item 11, paragraph 0018 and Figure 1 [see original Japanese patent document]).  Wada teaches the transparent substrate is composed of cyclic polyolefin resin and the thickness of this layer is 10 to 500 [Symbol font/0x6D]m (paragraph 0019).  Wada teaches that the conductive film comprise metal particles and norbornene resin or other non-conductive polymers (paragraphs 0021-0022).
Wada does not disclose the thickness of his conductive layer when it contains a resin; however, he teaches other ultraviolet curable resin coatings/layers in his laminate have a thickness of 2 to 10 [Symbol font/0x6D]m (paragraph 0029).  It is the examiner’s position that one of ordinary skill 
Wada does not disclose the conductive layer is an ionizing radiation curable composition having an alicyclic molecule, the surface resistance on the protective layer, the thickness of his protective layer, nor the rates of elongation of the optical laminate and the substrate film at 150⁰C.
Hosaka teaches UV-curable composition comprising alicyclic acrylate monomers that has good adhesion to norbornene-based resins (Abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the composition taught by Hosaka into the conductive layer of Wada, which is laminated to Wada’s substrate film, which is made of cycloolefin-based polymer.  Wada teaches that his composition firmly adheres to norbornene-based resins (paragraph 0012).
Tsunekawa teaches an optical laminate for an in-cell touch panel liquid crystal element (Abstract) comprising a second conductive layer (surface protective layer) (Item 12), a first conductive layer (conductive layer) (Item 11), and a phase difference plate (substrate film) (Item 2 of Figure 1 and paragraphs 0242-0248).  Tsunekawa teaches that the surface resistivity of the second conductive layer (protective layer) is in the range of 1.0x108 [Symbol font/0x57]/[Wingdings font/0xA8] to 2.0x109 [Symbol font/0x57]/[Wingdings font/0xA8] (paragraph 0119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize protective layer with the surface resistivity as taught by Tsunekawa in the transparent touch panel of Wada in view of Hosaka.  Tsunekawa teaches that this range of 
Akatani teaches a laminate of a diagonally stretched film, a conductive layer, and a hard coat layer for a touch panel sensor (Abstract and paragraphs 0006 and 0008).  Akatani teaches his hard coat layer (protective layer) has a thickness of 0.5 to 30 [Symbol font/0x6D]m (paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the hard coat layer (protective layer) thickness as taught by Akatani in the transparent touch panel of Wada in view of Hosaka and further in view of Tsunekawa.  Akatani teaches that thicker hard coat layers impact visibility and thinner layers have poor scratch resistance (paragraph 0035).
Thus, in the transparent touch panel of Wada in view of Hosaka and further in view of Tsunekawa and further in view of Akatani, the ratio of the thickness of the substrate to the thickness of the 3-layer laminate is 20% (10/(10+10+30)) to 99.5% (500/(500+2+0.5)).
Given that the average value of the surface resistivity of the protection layer in the transparent touch panel of Wada in view of Hosaka and further in view of Tsunekawa and further in view of Akatani can be 1.0x108 [Symbol font/0x57]/[Wingdings font/0xA8], it is the examiner’s position that the standard deviation of the surface resistivity would be less than 5 times the average value, and therefore, be within the claimed range.
Wada in view of Hosaka and further in view of Tsunekawa and further in view of Akatani does not disclose the ratio of the surface resistivity after and before the laminate being held at 80⁰C for 250 hours nor the rates of elongation of the optical laminate and the substrate film at 150⁰C.
However, given the transparent touch panel of Wada in view of Hosaka and further in view of Tsunekawa and further in view of Akatani is composed of the same materials in each layer, has the same ratio of substrate thickness to laminate thickness, and has the same surface resistivity measured on the surface protection layer as the claimed invention, it is the examiner’s position that the transparent touch panel of Wada in view of Hosaka and further in view of Tsunekawa and further in view of Akatani would inherently have the same ratio of the surface resistivity after and before the laminate being held at 80⁰C for 250 hours and the same rates of elongation of the optical laminate and the substrate film at 150⁰C as those claimed, and therefore, arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kiyoto (US Patent Application 2016/0349883 A1, published 01 Dec. 2016 and JP 2015/184958 A, published 22 Oct. 2015) teaches a touch panel laminate comprising a conductive film, a ¼ wavelength plate, a polarizing plate, and a protective layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787